Exhibit 10.1

THIRD AMENDMENT

THIS THIRD AMENDMENT (this “Amendment”) dated as of December 15, 2011 to the
Credit Agreement referenced below is by and among Acadia Healthcare Company,
Inc. (f/k/a Acadia Healthcare Company, LLC), a Delaware corporation (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and Bank of America, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).

W  I  T  N  E  S  S  E  T  H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
April 1, 2011 among the Borrower, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent;

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement; and

WHEREAS, the Required Lenders and the Required Revolving Lenders have agreed to
the requested modifications to the Credit Agreement on the terms and conditions
set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

  1. Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.

 

  2. Amendments. The Credit Agreement is amended as follows:

 

  2.1 Clause (d) of the definition of “Excluded Equity Issuance” in Section 1.01
is amended to read as follows:

(d) the Net Cash Proceeds of which are used by the Borrower to prepay the Senior
Unsecured Indebtedness to the extent such prepayment is permitted under
Section 8.17(b);

 

  2.2 Immediately upon the occurrence of the Specified Equity Issuance (and only
if the Specified Equity Issuance occurs), clause (h) of the definition of
“Permitted Acquisition” in Section 1.01 is amended to read as follows:

(h) the aggregate amount of Indebtedness incurred to finance all such
Acquisitions and Indebtedness assumed in all such Acquisitions occurring during
any fiscal year shall not exceed $25 million; provided that if at least 80% of
the aggregate cash and non-cash consideration for any such Acquisition is
financed with an Excluded Equity Issuance then any Indebtedness incurred or
assumed in such Acquisition shall not be included in any calculation of this
clause (h) (including any calculation of this clause (h) made in connection with
subsequent Acquisitions).



--------------------------------------------------------------------------------

  2.3 Clause (c) of the definition of “Senior Unsecured Indebtedness Standard
Terms” in Section 1.01 is amended to read as follows:

(a) at any time (i) no single Affiliate of the Borrower shall hold more than 5%
of such Indebtedness and (ii) all Affiliates of the Borrower shall not hold in
the aggregate more than 15% of such Indebtedness.

 

  2.4 The definition of “Specified Equity Issuance” is added to Section 1.01 to
read as follows:

“Specified Equity Issuance” means the Equity Issuance described in the
Registration Statement on Form S-1 filed by the Borrower with the SEC on
November 23, 2011, as may be amended, with respect to the public offering of
8.33 million common shares of the Borrower (which amount does not include the
underwriters’ over-allotment option to purchase up to an additional 1.25 million
common shares from the Borrower); provided that the Borrower receives Net Cash
Proceeds of at least $59.3 million from such Equity Issuance (it being
understood that if the Borrower receives Net Cash Proceeds of less than $59.3
million from such Equity Issuance then such Equity Issuance shall not be deemed
the Specified Equity Issuance).

 

  2.5 Section 8.08(a) is amended to renumber clause (vi) as clause (vii) and to
insert a new clause (vi) to read as follows:

, (vi) the issuance of Equity Interests to any Affiliate or to any former,
current or future director, manager, officer, employee or consultant (or any
Affiliates of any of the foregoing) of the Borrower or any of its Subsidiaries,

 

  2.6 Immediately upon the occurrence of the Specified Equity Issuance (and only
if the Specified Equity Issuance occurs), the table in Section 8.11(a) is
amended to read as follows:

 

Fiscal Quarter Ending   

Maximum Consolidated

Leverage Ratio

          

June 30, 2011

     4.25:1.0   

September 30, 2011

     6.25:1.0   

December 31, 2011

     6.00:1.0   

March 31, 2012

     5.75:1.0   

June 30, 2012

     5.75:1.0   

September 30, 2012

     5.75:1.0   

December 31, 2012

     5.25:1.0   

March 31, 2013

     5.25:1.0   

June 30, 2013

     5.25:1.0   

September 30, 2013

     5.25:1.0   

December 31, 2013

     4.75:1.0   

March 31, 2014

     4.75:1.0   

June 30, 2014

     4.75:1.0   

September 30, 2014

     4.75:1.0   

December 31, 2014 and each fiscal quarter ending thereafter

     4.00:1.0   

 

2



--------------------------------------------------------------------------------

  2.7 Section 8.17(b) is amended to read as follows:

(b) Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Senior Unsecured Indebtedness or Deficiency Note,
other than (i) the payment, prepayment, redemption, refund, refinance or
exchange of Bridge Senior Unsecured Indebtedness with (A) the Net Cash Proceeds
of any concurrent issuance of Bridge Senior Unsecured Indebtedness or Permanent
Senior Unsecured Indebtedness, (B) the Net Cash Proceeds of any concurrent
Equity Issuance or (C) the proceeds of any Disposition or Recovery Event to the
extent such proceeds are not required to prepay the Loans and/or Cash
Collateralize the L/C Obligations pursuant to Section 2.05(b)(ii) or (ii) the
purchase, payment, prepayment or redemption of Permanent Senior Unsecured
Indebtedness with up to $59.3 Million of the Net Cash Proceeds of the Specified
Equity Issuance (plus an amount equal to accrued but unpaid interest on the
Permanent Senior Unsecured Indebtedness) so long as such Net Cash Proceeds are
used to make such purchase, payment, prepayment or redemption within 120 days of
the receipt of such Net Cash Proceeds by the Borrower or any Subsidiary.

3. Conditions Precedent. This Amendment shall become effective on the date on
which each of the following conditions is satisfied:

(a) Amendment. Receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, the Required Lenders and the
Required Revolving Lenders.

(b) Payment of Fees. The Borrower shall have paid to the Administrative Agent,
for the account of each Lender that approves this Amendment, an amendment fee
equal to 0.05% on the amount of the Revolving Commitment of such Lender plus the
outstanding principal amount of the Term Loan held by such Lender.

(c) Payment of Expenses. The Borrower shall have paid all other accrued
reasonable and documented out-of-pocket expenses of the Lead Arranger and the
Administrative Agent in connection with this Amendment, in each case to the
extent required by Section 11.04 of the Credit Agreement.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

 

3



--------------------------------------------------------------------------------

6. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Loan Documents.

7. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

8. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

9. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first above written.

 

BORROWER:     

ACADIA HEALTHCARE COMPANY, INC.,

a Delaware corporation

     By:   /s/ Brent Turner                                        
                      Name:        Brent Turner      Title:        Vice
President

GUARANTORS:

     ACADIA MANAGEMENT COMPANY, INC., a Delaware corporation      ACADIA-YFCS
HOLDINGS, INC., a Delaware corporation      YOUTH & FAMILY CENTERED SERVICES,
INC., a Georgia corporation      ACADIA HOSPITAL OF LONGVIEW, LLC,      a
Delaware limited liability company      KIDS BEHAVIORAL HEALTH OF MONTANA, INC.,
a Montana corporation      ACADIA VILLAGE, LLC, a Delaware limited liability
company      LAKEVIEW BEHAVIORAL HEALTH SYSTEM LLC,      a Delaware limited
liability company      ACADIA RIVERWOODS, LLC, a Delaware limited liability
company      ACADIA LOUISIANA, LLC, a Delaware limited liability company     
ACADIA ABILENE, LLC, a Delaware limited liability company      ACADIA HOSPITAL
OF LAFAYETTE, LLC,      a Delaware limited liability company      YFCS
MANAGEMENT, INC., a Georgia corporation      YFCS HOLDINGS-GEORGIA, INC., a
Georgia corporation      OPTIONS COMMUNITY BASED SERVICES, INC., an Indiana
corporation      OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,      an
Indiana corporation      RESOLUTE ACQUISITION CORPORATION, an Indiana
corporation      RESOURCE COMMUNITY BASED SERVICES, INC., an Indiana corporation
     RTC RESOURCE ACQUISITION CORPORATION, an Indiana corporation      SUCCESS
ACQUISITION CORPORATION, an Indiana corporation      ASCENT ACQUISITION
CORPORATION, an Arkansas corporation      SOUTHWOOD PSYCHIATRIC HOSPITAL, INC.,
a Pennsylvania corporation      MEMORIAL HOSPITAL ACQUISITION CORPORATION,     
a New Mexico corporation      MILLCREEK MANAGEMENT CORPORATION, a Georgia
corporation      REHABILITATION CENTERS, INC., a Mississippi corporation     
LAKELAND HOSPITAL ACQUISITION CORPORATION,      a Georgia corporation     
PSYCHSOLUTIONS ACQUISITION CORPORATION, a Florida corporation      By:   /s/
Brent Turner                                                           Name:  
     Brent Turner      Title:        Vice President

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

YOUTH AND FAMILY CENTERED SERVICES OF FLORIDA, INC.,

a Florida corporation

PEDIATRIC SPECIALTY CARE, INC., an Arkansas corporation

CHILD & YOUTH PEDIATRIC DAY CLINICS, INC, an Arkansas corporation

MED PROPERTIES, INC., an Arkansas corporation

ASCENT ACQUISITION CORPORATION-CYPDC, an Arkansas corporation

ASCENT ACQUISITION CORPORATION-PSC, an Arkansas corporation

MEDUCARE TRANSPORT, L.L.C., an Arkansas limited liability company

PEDIATRIC SPECIALTY CARE PROPERTIES, LLC,

an Arkansas limited liability company

CHILDRENS MEDICAL TRANSPORTATION SERVICES, LLC,

an Arkansas limited liability company

MILLCREEK SCHOOLS INC., a Mississippi corporation

HABILITATION CENTER, INC., an Arkansas corporation

MILLCREEK SCHOOL OF ARKANSAS, INC., an Arkansas corporation

PSYCHSOLUTIONS, INC., a Florida corporation

WELLPLACE, INC., a Massachusetts corporation

DETROIT BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation

RENAISSANCE RECOVERY, INC., a Massachusetts corporation

PHC OF MICHIGAN, INC., a Massachusetts corporation

NORTH POINT PIONEER, INC., a Massachusetts

PHC MEADOWWOOD, INC., a Delaware corporation

PHC OF UTAH, INC., a Massachusetts corporation

PHC OF VIRGINIA, INC., a Massachusetts corporation

PHC OF NEVADA, INC., a Massachusetts corporation

SEVEN HILLS HOSPITAL, INC., a Delaware corporation

BEHAVIORAL HEALTH ONLINE, INC., a Massachusetts corporation

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

PSYCHIATRIC RESOURCE PARTNERS, INC.,

a Delaware limited liability company

SUNCOAST BEHAVIORAL, LLC, a Delaware limited liability company

ACADIA MERGER SUB, LLC, a Delaware limited liability company

     By:   /s/ Brent Turner                                      Name:  
     Brent Turner      Title:        Vice President

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
/s/ Denise Jones                                 Name:   Denise Jones     Title:
  Assistant Vice President

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender       By: /s/ Suzanne B. Smith                                   Name:  
Suzanne B. Smith         Title:   Senior Vice President         FIFTH THIRD BANK
        By: /s/ William D. Priester                                 Name:  
William D. Priester         Title:   Sr. Relationship Manager         GENERAL
ELECTRIC CAPITAL CORPORATION         By: /s/ John
Dale                                               Name:   John Dale        
Title:   Duly Authorized Signatory         CITIGROUP GLOBAL MARKETS, INC.      
  By: /s/ Dina Garthwaite                                      Name:   Dina
Garthwaite         Title:   Vice President         REGIONS BANK         By: /s/
Helen C. Hartz                                       Name:   Helen C. Hartz    
    Title:   Vice President         RAYMOND JAMES BANK, FSB         By: /s/
Alexander L. Rody                                 Name:   Alexander L. Rody    
    Title:   Senior Vice President         ROYAL BANK OF CANADA         By: /s/
Sharon M. Liss                                       Name:   Sharon M. Liss    
    Title:   Authorized Signatory         FIRST TENNESSEE BANK         By: /s/
Cathy Wind                                             Name:   Cathy Wind      
  Title:   Senior Vice President    

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

    CAPSTAR BANK       By: /s/ Timothy B. Fouts                                
Name:   Timothy B. Fouts       Title:   Senior Vice President  

 

    GE CAPITAL FINANCIAL INC.       By: /s/ Heather-Leigh Glade
                           Name:   Heather-Leigh Glade       Title:   Duly
Authorized Signatory  